Case: 13-60105      Document: 00512458702         Page: 1    Date Filed: 12/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 13-60105                          December 3, 2013
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk

WILLIE J. GRIFFIN, JR.,

                                                 Petitioner-Appellant

v.

ARCHIE LONGLEY, Warden, Yazoo City,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:12-CV-78


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Willie J. Griffin, Jr., federal prisoner # 04667-017, appeals from the order
of the district court denying his petition for habeas corpus relief pursuant to
28 U.S.C. § 2241. Griffin argues that he was actually innocent of any offense
because his indictment failed to specify a quantity of cocaine base, an omission
that could not be cured by reference to 21 U.S.C. § 841(b)(1)(C), as that
subsection requires no specific minimum quantity as do the subsections


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60105    Document: 00512458702     Page: 2   Date Filed: 12/03/2013


                                 No. 13-60105

governing larger amounts.       He also contends that § 841(b)(1)(C) was
inapplicable because it makes reference to cocaine hydrochloride as a Schedule
II substance and makes no reference to cocaine base.
      A federal prisoner may attack the validity of his conviction in a § 2241
petition if he can meet the requirements of the savings clause of 28 U.S.C.
§ 2255. Kinder v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000). The prisoner bears
the burden of showing that the remedy under § 2255 would be “inadequate or
ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e); Reyes-
Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001). A petitioner’s
inability to meet the procedural requirements of § 2255 is insufficient to meet
this burden. Pack v. Yusuff, 218 F.3d 448, 452-53 (5th Cir. 2000). Rather, a
prisoner who wishes to proceed under the savings clause must establish that
his claim “is based on a retroactively applicable Supreme Court decision which
establishes that the petitioner may have been convicted of a nonexistent
offense” and that the claim “was foreclosed by circuit law at the time when the
claim should have been raised.” Reyes-Requena, 243 F.3d at 904.
      Griffin cites to Apprendi v. New Jersey, 530 U.S. 466 (2000), McQuiggin
v. Perkins, 133 S. Ct. 1924 (2013), and Alleyne v. United States, 133 S. Ct. 2151
(2013), in support of his arguments. Those opinions do not support a holding
that Griffin’s claim is based on a retroactively applicable Supreme Court
opinion indicating that he was convicted of a nonexistent offense and that his
claim was foreclosed when it otherwise should have been raised. See Reyes-
Requena, 243 F.3d at 904.
      AFFIRMED.




                                       2